DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claims 1 & 10; Sperandei, US 20100314499 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on independent claims 1 & 10, has been reproduced with highlighted common elements : “A device & a method for determining an attitude of a satellite, ... with an attitude control system comprising at least one gyroscopic actuator, ... comprising a flywheel mounted so as to be rotatable around an axis of rotation,... flywheel being carried by a gimbal articulated to rotate around an axis of rotation, said device comprising an attitude sensor ... a position sensor ..., a speed sensor ..., calculation means configured to determine the attitude of the satellite ...”

Prosecution of the claims revealed that some of the claim elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “satellite attitude measuring device”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, such as “gyroscopic actuator(s) comprising a flywheel mounted so as to be rotatable around an axis of rotation, said flywheel being carried by a gimbal articulated to rotate around an axis of rotation, with an attitude sensor capable of measuring the attitude of the satellite”; providing either alone or in combination with other prior art of record; in regard to the independent claims 1 & 10  limitations. 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Lagadec et al., US 20150088453 A1, DEVICE AND METHOD FOR DETERMINING THE ATTITUDE OF A SATELLITE, AND SATELLITE CARRYING SUCH A DEVICE;
Remarks: Discloses  a method and a device for determining the attitude and/or variation in attitude of an artificial satellite fitted with an attitude control system comprising at least one inertial actuator.
However, fails to disclose the claim elements at steps 1-2 above.

Sperandei, US 20100314499 A1, ACTUATOR WITH TRANSFER OF ANGULAR MOMENTUM FOR THE ATTITUDE CONTROL OF A SPACECRAFT;
Remarks: Discloses  an attitude control actuator of a spacecraft and satellites, which must be pointed in variable directions when in operation, with a first momentum wheel and a second momentum wheel. Both momentum wheels are movable in rotation about an axis and are mechanically coupled by coupling means.
However, fails to disclose the claim elements at steps 1-2 above.

Lagadec et al., US 20130105633 A1, METHOD OF COMMANDING AN ATTITUDE CONTROL SYSTEM AND ATTITUDE CONTROL SYSTEM OF A SPACE VEHICLE;
Remarks: Discloses  a method for controlling an attitude control system for a space vehicle, with a maneuvering subsystem which includes at least one reaction wheel.
However, fails to disclose the claim elements at steps 1-2 above.

ALA E H et al., US 20170336807 A1, Gyroscopic Attitude Control System;
Remarks: Discloses  an attitude control system includes one or more control moment gyro pairs.
However, fails to disclose the claim elements at steps 1-2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-15 are allowed;
Claims 1 & 10 are allowed independent claims.
Claims 2-9 are allowed due to dependencies to the allowed claim 1.
Claims 11-15 are allowed due to dependencies to the allowed claim 10.

Invention Drawings: 

    PNG
    media_image1.png
    570
    505
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    480
    555
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    409
    545
    media_image3.png
    Greyscale
               
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665